Citation Nr: 1726442	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-537 10	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder, a mild neurocognitive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The more competent medical evidence fails to demonstrate that any acquired psychiatric disorder to include, unspecified depressive disorder, a neurocognitive disorder, and PTSD was present during active service or is otherwise caused by or related to service.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include unspecified depressive disorder, a mild neurocognitive disorder, and PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, as noted above, there must also be sufficient evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  T  his presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this instance, the acquired psychiatric disorders in question are not psychoses.

The Veteran contends that he has an acquired psychiatric disorder that is related to service.  Regarding the requirement of a current diagnosis, in May 2016, the Veteran underwent an examination with a VA psychologist.  The examiner diagnosed the Veteran with "other specified depressive disorder," marked by depressed mood and sleep impairments, and "unspecified mild neurocognitive disorder," marked by cognitive impairments and impulse control.  As such, the Board finds that the Veteran indeed has a current diagnosis.

Regarding the requirement of  an in-service incurrence or aggravation of a disease or injury, the Veteran states that, while aboard a ship in the Aleutian Islands, he witnessed a friend jump overboard.  He also states that he was attacked by other soldiers and was forced to defend himself on two separate occasions, though there is no indication that these attacks occurred in combat pursuant to 38 U.S.C.A. 
§ 1154(b). An in-service stressor is necessary with a claim for PTSD, in this instance the Veteran is diagnosed with other specified depressive disorder and unspecified mild neurocognitive disorder, not PTSD. The Veteran's service treatment records are unremarkable for complaints, diagnosis, or treatment of any mental health problems or psychiatric disorders.  The Veteran's separation exam showed a diagnosis of "anxiety reaction, mild, manifesting tension and complaints of headaches, stress-minimal.  No disability."  Despite the Veteran's contentions, there is no evidence of an in-service diagnosis of an acquired psychiatric disorder.

Regarding the requirement of a nexus between the claimed in-service disease or injury and the present disease or injury, the claims file reveals no evidence of any psychological symptoms or diagnoses from the time of the Veteran's separation until January 1971, nearly 25 years after separation from service.  At that time, he was diagnosed with anxiety.  

In 2000, the Veteran told a VA psychologist that he had been taking Valium for five years for a "nervous condition" that had been "resolved."

The Veteran was afforded a VA examination in May 2016.  In the May 2016 VA examination, the examiner determined that it was less likely than not that the Veteran has a current mental health disorder that was incurred in or caused by military service.  The examiner stated that the unspecified depressive disorder was unrelated to service because, although the Veteran was noted to have an "anxiety reaction" on his separation examination, no diagnosis was given and there was no evidence of anxiety or depression until 1971.  

Further, the examiner determined that the neurocognitive disorder was unrelated to service because the Veteran's only current health diagnosis of record is dementia, and there was no evidence of cognitive impairment until the Veteran was 80 years old.  Thus, the examiner determined that the Veteran's diagnosis of dementia did not have its medical nexus in service.

While the Veteran may believe that his psychological disorders are etiologically related to service, the medical evidence of record is more probative.  The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, an acquired psychiatric disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Id.; Jandreau, 492 F.3d 1372.  Given this, the Board concludes that, although the Veteran is competent to report symptoms he experiences, statements regarding a link between a psychological disability and service do not constitute competent evidence.

The Board has also considered the lay statements of the Veteran's daughter, including her account of symptoms the Veteran has experienced since service.  The Board acknowledges that she is competent to report her observations of the Veteran.  However, like the Veteran, she is not competent to diagnose the Veteran with a psychiatric disorder or to relate any psychiatric symptoms to his service.

In consideration of the foregoing, the Board finds that the Veteran's currently diagnosed psychological disorders were not caused by and are not the result of the Veteran's active duty service.   The Veteran does not allege treatment in service or continuous symptomatology since service and the Veteran's conditions were not diagnosed until several decades after separation from service.  The long period of time that passed between the Veteran's period of active service and the onset of a psychiatric disability weighs heavily against a relationship between the two, according to the May 2016 VA examiner.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).

Moreover, the May 2016 VA examiner's opinion is considered to be an adequate medical opinion.  A medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  In this instance, the VA examiner reviewed the file and provided an opinion that considered the Veteran's contentions.

Because the more probative evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder  must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder, a mild neurocognitive disorder, and PTSD is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


